960 F.2d 156
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Brett K. WILSON and Julianne Wilson, Parents and NextFriends of Jadanne Rose Wilson, Petitioners-Appellants,v.SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES,Respondent-Appellee.
No. 91-5123.
United States Court of Appeals, Federal Circuit.
March 13, 1992.Rehearing Denied April 10, 1992.Suggestion for Rehearing In Banc DeclinedApril 22, 1992.

Before PAULINE NEWMAN, PLAGER and LOURIE, Circuit Judges.
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.